DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art generally teaches particle detecting devices comprising a resonator comprising a box, a piezoelectric vibrator, and a suspended particle sensor, wherein the box comprises a sampling chamber, an air inlet, and a particle filter for filtering large particles with a particle size larger than or equal to a threshold diameter contained in an external gas, so that screened and required-diameter particles with particle size smaller than the threshold diameter can pass through and be inhaled into the sampling chamber, the suspended particle sensor corresponds to the air inlet and maintains a spacing distance, wherein the particles are sedimented and collected on a surface of the suspended-particle sensor, so that a mass and a concentration of the particles can be detected; and a pump disposed on, sealed and connected to one side of the resonator, so that external gas is inhaled into the sampling chamber through the air inlet. See Solomon et al. (US 2021/0405007 A1), Singh et al. (US 2021/0123849 A1), and Liu et al. (US 2014/0083167 A1).
The prior art also generally teaches usage of waterproof and breathable membranes for filtering particles with a particle size larger than or equal to a threshold diameter. See Akuzawa et al. (US 2018/0120248 A1).
The prior art fails to teach or provide motivation for wherein the resonator comprises a driving board disposed on bottom of the sampling chamber and which comprises at least one passage hole disposed thereon, with the piezoelectric vibrator packaged on the driving board and the suspended particle sensor packaged on the piezoelectric vibrator, wherein driving power and operation frequency of the piezoelectric vibrator are provided by the driving board, and a piezoelectric actuator disposed on, sealed, and connected to one side of the resonator so that external gas is discharged out of the particle detecting device through the at least one passage hole and the piezoelectric actuator in sequence, in combination with the rest of the limitations found in the claim.
Regarding claims 2-9, they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/Primary Examiner, Art Unit 2861